Citation Nr: 0016014	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for low back syndrome 
with degenerative disc disease currently evaluated as 40 
percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1993.

This appeal arises from a decision by the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).     

The issue of entitlement to TDIU will be deferred pending 
completion of the requested development below.  Holland v. 
Brown, 6 Vet. App. 443 (1994).  



REMAND

During the veteran's initial VA rating examination in January 
1994 he complained of back pain in certain sitting or 
standing positions and that he had difficulty bending and 
lifting. 

On examination flexion was to 85 degrees, extension was to 35 
degrees, lateral flexion was to 35 degrees with some pain 
when flexing to the right and rotation was to 35 degrees 
bilaterally.  Straight leg raising was to 90 degrees without 
discomfort.  The X-rays revealed normal alignment and 
mineralization without fractures or abnormal soft tissue 
densities.  The diagnosis was low back syndrome.  

A May 1994 rating decision granted service connection and a 
20 percent evaluation for low back syndrome with degenerative 
disc disease, diagnostic code 5299-5293.

During an October 1997 VA orthopedic examination the veteran 
stated that he was a postal carrier and had been for the last 
three years, carrying a bag that weighed up to 50 pounds 
during the heavy mail season.  He complained of pain in the 
small of his back 80 percent of the time.  For the preceding 
month the pain had radiated into his right buttock and on 
occasion into the posterior of his right thigh.  After a mile 
on his route he had to rub the pain out of his right buttock.  
Lifting, shoveling and doing yard work were not possible. 

On examination he ambulated normally without a noticeable 
limp.  He could walk on tiptoes and heels.  All of the lumbar 
vertebrae were tender to palpation, as were the right 
sacroiliac joint and sciatic notch.  Flexion was to 80 
degrees, extension was to 20 degrees, lateral flexion was to 
25 degrees bilaterally and rotation was to 35 degrees 
bilaterally.  Pain was elicited on the extremes of the 
motions.  Straight leg raising was positive at 50 degrees 
right, negative left.  Strength was 5+/5+ and symmetrical.  
Reflexes were 1+ and symmetrical in the Achilles and patellar 
regions.  The X-rays were normal.  The assessment was 
degenerative disc disease of the lumbar spine.  The examiner 
added that pain limited the veteran's range of motion and his 
functional ability.  

An October 1997 rating decision increased the evaluation to 
40 percent based on the above report.  

A January 1998 VA treatment note states that the veteran 
complained of pain on lifting mail on his job and of pain on 
prolonged sitting.  A January 1998 VA magnetic resonance 
imaging spectroscopy (MRI) revealed a minimal disc bulge at 
L3-L4 and a mild to moderate disc bulge at L4-L5.  No 
herniations or central stenosis were identified.  

During a March 1999 VA orthopedic examination the veteran 
complained that his postal job caused him a great deal of 
pain and that he had taken a lot of time off because of it 
and he could not lift objects weighing over 35 pounds without 
pain.  He complained of pain after sitting for an hour or 
driving for 45 minutes to an hour.  His pain would sometimes 
radiate down the posterior aspect of his right leg.  He 
complained of pain on use and limitation of motion due to 
pain, as well as excess fatigability and [in]coordination.  

Flexion was to 50 degrees, extension to 35, lateral movement 
was to 40 degrees bilaterally and rotation was to 75 degrees 
bilaterally.  The lumbosacral spine X-rays were within normal 
limits.  Minimal tenderness to palpation was elicited over L1 
and L2 and the paraspinal musculature at those levels.  The 
final diagnosis was chronic lumbar strain.  

The examiner specifically noted that pain did limit the 
veteran's functional ability and range of motion and that 
there was excess fatigability and [in]coordination on 
movement.


The Board notes that the veteran's low back disability is 
rated under Diagnostic Code 5293.  However, the most recent 
VA examination report does not provide complete neurological 
information concerning the veteran's low back disability and 
thus the Board is unable to make an informed determination 
concerning his evaluation.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his low back 
disability.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
neurologist, if available, to evaluate 
the veteran's service-connected low back 
disability.  The veteran should be 
informed of the potential consequences of 
his failure to appear for the scheduled 
examination.  All indicated studies 
should be performed.  The examiner should 
document all neurological findings, and 
differentiate, to the extent possible, 
any manifestations referable solely to 
the veteran's service-connected back 
disability.  The examiner should 
specifically comment upon any 
demonstrable muscle spasm, the presence 
or absence of ankle jerks, sciatic 
neuropathy and any other neurological 
findings.  A comment concerning the 
veteran's employability should also be 
given.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

